DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	15/490,421 entitled "SYSTEMS AND METHODS FOR SECURE AND TRANSPARENT CARDLESS TRANSACTIONS" filed on April 18, 2017 with claims 20-29 and 31-40 pending.
Status of Claims
Claims 1-19 and 30 are cancelled.
Claims 20-29 and 31-40 are pending and have been examined.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2017, February 23, 2018, and October 22, 2018, December 28, 2018, June 4, 2020, and February 25, 2021,  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 only states  “The system of claim 26, further comprising the merchant server.”; however claim 26 previously stated, “A system comprising… a merchant server”.  
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph) or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim. Another requirement is that the dependent claim must specify a further limitation(s) of the subject matter claimed. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 20-29 and 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 20-29 and 31-40 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 20 recites: 
“providing …a checkout request for a transaction to a merchant….” 
“sends a message with transaction information….”
“receiving the checkout request….”
“receiving…a response to the checkout request from the merchant….”
“transmitting… a message with payment information ….”
“tying… the message with the transaction information….”
“processing…the transaction…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“access device”, “server”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 21: 
“computer”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 22: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
 Claim 23: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 24: 
“portable consumer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 25:
“access device”, “server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 33: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
Claim 34: 
“access device”, “mobile phone”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 35: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 36: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”, “submit button”: merely applying Internet technology  as a tool to perform an abstract idea
Claim 37: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 38: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 39: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 40: 
“access device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“IP address”: merely applying Internet technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 26 recites: 
“providing… a checkout request for a transaction to a merchant….” 
“send a message with transaction information….”
“receiving the checkout request….”
“receiving  response to the checkout request from the merchant….”
“transmitting a message with payment information ….”
“tie the message with the transaction information….”
“process the transaction…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“access device”, “a computer readable medium, the computer readable medium comprising code, executable by the processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 26 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 27:
“computer”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 28: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
 Claim 29: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 31: 
“access device”, “server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 32: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“website”: merely applying Internet technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 20-29 and 31-40 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-29 and 31-40  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Barker ("METHODS AND APPARATUS FOR INTELLIGENT SELECTION OF GOODS AND SERVICES IN TELEPHONIC AND ELECTRONIC COMMERCE", U.S. Patent Number: 8306908 B1).
Regarding Claim 20, 
Barker teaches,
providing, by an access device, a checkout request for a transaction to a merchant server, wherein the merchant server sends a message with transaction information including an amount of the transaction and a correlation ID to a payment network after receiving the checkout request;
(Barker [Col 38, Lines 39-40] These devices could be located at a checkout counter
Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service
Barker [Col 50, Lines 31-33]  hardware provided by the cabinet, motherboard, or other component of a given computer system.
Barker [Col 7, Lines 54-55]   the POS terminal maintains a database of at least one upsell price
Barker [Col 2, Lines 3-4] the correlation between the products offered is predefined
Barker [Col 10, Lines 4-5] a correlation system for matching primary transaction data or other input data 
Barker [Col 9, Lines 50-59] customer identification data. Such data may be specific data in that it uniquely identifies the contact, such as in person specific data comprising an electronic address, an e-mail address, customer number, billing data or credit card number..... may be automatically supplied by the automatic number identification (ANI) service or other forms of caller identification, may identify a customer to the level of a residence
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information
Barker [Col 9, Lines 36-37]  for purchase of a product, for a service request or an inquiry.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc. 
Barker [Col 49, Line 57] receives payment from the account issuer)
receiving, by the access device, a response to the checkout request from the merchant server, the response comprising a merchant ID, items to be purchased, and the correlation ID;
(Barker [Col 9, Lines 45-48]  the customer may be offered in response a sales transaction for a new product which includes the functionalities of the product which formed the basis for the primary transaction.
Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 43, Lines 38-40] with each unique identifier 131a pointing to respective records in the data store 
Barker [Col 48, Line 67 to Col 49, Line 5]   This data can include a reference number corresponding to the proposed transaction...data identifying a 735a merchant offering the goods/services involved in the pending transaction, a date of the pending transaction, and an amount associated with the pending transaction
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information)
transmitting, by the access device, a message with payment information comprising an account identifier, and the correlation ID to the payment network;
(Barker [Col 51, Lines 8-9] transmitting the request from the computer system to an approval authority;
Barker  [Col 41, Line 44]  account numbers to which charges will be settled, etc.
Barker [Col 48, Line 67 to Col 49, Line 5]   This data can include a reference number corresponding to the proposed transaction...data identifying a 735a merchant offering the goods/services involved in the pending transaction, a date of the pending transaction, and an amount associated with the pending transaction
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information)
tying, by the payment network, the message with the transaction information from the merchant server, and the message with the payment information using the correlation ID from the access device, and the correlation ID from the merchant server; and processing, by the payment network, the transaction using the transaction information and the payment information.
(Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service
Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 50, Lines 31-33]  hardware provided by the cabinet, motherboard, or other component of a given computer system.
Barker [Col 10, Lines 4-5] a correlation system for matching primary transaction data or other input data 
Barker [Col 48, Line 67 to Col 49, Line 5]   This data can include a reference number corresponding to the proposed transaction...data identifying a 735a merchant offering the goods/services involved in the pending transaction, a date of the pending transaction, and an amount associated with the pending transaction
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information
Barker [Col 50, Lines 2-5] the account issuer 710 a also issues a payment merchant 735 a for any goods/services provided by the merchant 735 a that are purchased by the customer)
Regarding Claim 21, 
Barker teaches,
wherein the payment network generates an authorization request that is sent to an issuer computer for authorization.
(Barker  [Col 26, Lines 1-4]  If the primary transaction is a purchase transaction, the credit verification may be obtained for the primary transaction, and then either obtain a specific credit authorization
Barker [Col 46, Lines 53-55] transaction-specific data is forwarded to an account processor, which may be issuer 710 a or a third-party processor
Barker [Col 21, Lines 28-33]  Financial institutions and transaction processors, such as banks, brokerages, credit card issuers, credit card processors, have extensive databases either from data provided to them such as through application, forms or which is known to them due to their continued course of contact.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
Regarding Claim 22, 
Barker teaches,
wherein the checkout request occurs on a merchant Website on the merchant server.
(Barker [Col 22, Lines 6-8]  serves to receive data at an address website and process the primary transaction. 
Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service
Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 50, Lines 31-33]  hardware provided by the cabinet, motherboard, or other component of a given computer system.)
Regarding Claim 23, 
Barker teaches,
wherein the transaction information further comprises a merchant identification, and wherein the method further comprises: transmitting device 
(Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 43, Lines 38-40] with each unique identifier 131a pointing to respective records in the data store 
Barker [Col 48, Line 67 to Col 49, Line 5]   This data can include a reference number corresponding to the proposed transaction...data identifying a 735a merchant offering the goods/services involved in the pending transaction, a date of the pending transaction, and an amount associated with the pending transaction
Barker [Claim 65] establishing communication via an electronic communications device operated by a user and a system comprising at least one computer system... from the at least one computer system during the payment processing 
Barker [Col 26, Lines 9-11]  (f)or some appropriate types of primary transactions, a fica score or other comparable credit score is used to assess credit risk)
Regarding Claim 24, 
Barker teaches,
wherein the account identifier is present in a portable consumer device.
(Barker [Claim 67]  establishing communication via an electronic communications device operated by a user and a system comprising at least one computer system in a remote communication environment 
Barker  [Col 34, Lines 55-58]   the method might obtain a unique identifier for a wireless device used by the user to conduct remote commerce, such as a unique serial number associated with a particular cellular phone.
Barker [Col 9, Lines 50-59] customer identification data. Such data may be specific data in that it uniquely identifies the contact, such as in person specific data comprising an electronic address, an e-mail address, customer number, billing data or credit card number..... may be automatically supplied by the automatic number identification (ANI) service or other forms of caller identification, may identify a customer to the level of a residence)
Regarding Claim 25, 
Barker teaches,
wherein the transmitting, by the access device, the payment information comprising the account identifier and the correlation ID to the payment network
(Barker [Claim 67]  establishing communication via an electronic communications device operated by a user and a system comprising at least one computer system in a remote communication environment 
Barker [Col 51, Lines 8-9] transmitting the request from the computer system to an approval authority;
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc. 
Barker [Col 9, Lines 50-59] customer identification data. Such data may be specific data in that it uniquely identifies the contact, such as in person specific data comprising an electronic address, an e-mail address, customer number, billing data or credit card number..... may be automatically supplied by the automatic number identification (ANI) service or other forms of caller identification, may identify a customer to the level of a residence
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information)
 comprises directly transmitting the payment information to the payment network without transmitting the payment information to the merchant server.
(Barker [Col 46, Lines 56-58] the account number can either be forwarded to or withheld from the fulfillment entity)
Claim 26 is rejected on the same basis as Claim 20.
Claim 27 is rejected on the same basis as Claim 21.
Claim 28 is rejected on the same basis as Claim 22.
Claim 29 is rejected on the same basis as Claim 22.
Claim 31 is rejected on the same basis as Claim 25.
Claim 32 is rejected on the same basis as Claim 22.
Regarding Claim 33, 
Barker teaches,
wherein the checkout request occurs on a checkout page of a merchant Website on the merchant server, and wherein the checkout page maps to the payment network.
(Barker [Col 22, Lines 6-8]  serves to receive data at a address website and process the primary transaction. 
Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service
Barker [Col 43, Lines 33-35]  transaction data 707da to the merchant 735a who provided the goods and/or services to be offered as proposed transactions.
Barker [Col 50, Lines 31-33]  hardware provided by the cabinet, motherboard, or other component of a given computer system.
Barker [Col 10, Lines 9-12] a correlation system may then provide a designator, such as a social security number, which may be utilized as an index or key for accessing yet further data bases or sources of information
Barker [Col 49, Lines 37-48]  business relationships among the various entities who may interact ....entering into an agreement with a first entity, such as a merchant 735a, to offer transactions for the goods and/or services to applicants 705a for the new accounts; and entering into a second agreement with a second entity, such as account issuer 
Barker [Col 9, Lines 36-37]  for purchase of a product, for a service request or an inquiry.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
Regarding Claim 34, 
Barker teaches,
wherein the access device is a mobile phone.
(Barker [Col 35, Line 1]  devices such as pages, mobile phones, PDAs, or the like.)
Regarding Claim 35, 
Barker teaches,
wherein the response further comprises SKU (stock keeping unit) information of items to be purchased by a user of the access device.
(Barker [Col 10, Lines 4-5] a correlation system for matching primary transaction data or other input data 
Barker [Col 2, Lines 63-66]  an item number for purchase, utilizing an item number designation from the catalog or otherwise interact with the system to identify the good or service desired.
Barker [Col 4, Line 30]  barcode reader for detecting UPC's)
Regarding Claim 36, 
Barker teaches,
wherein the checkout request occurs on a checkout page of a merchant Website on the merchant server, 
(Barker [Col 22, Lines 6-8]  serves to receive data at a address website and process the primary transaction. 
Barker [Col 3, Lines 24-26]  electronic commerce over communication networks, such as through the accessing of such resources via an on-line computer service)
and wherein a submit button on the checkout page is directly mapped to the payment network.
(Barker [Col 7, Lines 56-58]  If the customer accepts the upsell, the cashier presses a select button on the terminal. 
Barker [Col 29, Lines 23-24] An order entry icon, tab or button bar 284 may be utilized.
Barker [Col 9, Lines 36-37]  for purchase of a product, for a service request or an inquiry.
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
Regarding Claim 37, 
Barker teaches,
wherein the payment network is a payment processing network configured to process credit card transactions.
(Barker [Col 46, Lines 53-55] transaction-specific data is forwarded to an account processor, which may be issuer 710 a or a third-party processor
Barker [Col 2, Lines 66-67] payment information, such as the entry of a credit card number and type identifier, e.g., VISA, American Express, etc.)
Regarding Claim 38, 
Barker teaches,
wherein a portion of the account identifier is a bank identification number (BIN).
(Barker  [Col 41, Line 44] account numbers to which charges will be settled, etc.
Barker  [Col 41, Lines 47-49] such as a bank account, charge account, debit account, or the like.)
Claim 39
Regarding Claim 40, 
Barker teaches,
wherein the device information comprises an IP address for the access device.
(Barker [Col 24, Lines 12-14]  In the electronic realm, the customer identification ... Internet provider identification, or a source designator on a network.
Barker [Col 24, Lines 25-27] Other forms of address, such as fax number, may be utilized to provide a local identification.
Barker [Col 32, Lines 46-49] The geographic position of the user may be determined via an access point to a system, such as where a customer utilizes an automated teller machine (ATM) on a network.)

Response to Affidavit
The Affidavit  under 37 CFR 1.132 filed July 15, 2021, is insufficient to overcome the rejection of claims 20-29 and 31-40  based upon 35 USC 101  as set forth in the last Office action because:  
The affidavit provided is directed to a question of law. Exergen Corp., 725 Fed. App’x. 959, 965 (Fed. Cir. 2018) held that "[l]ike indefiniteness, enablement, or obviousness, whether a claim is directed to patent eligible subject matter is a question of law based on underlying facts." Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for 
 Here, the Affidavit by the inventor Surendra Keshan refers to the originally filed disclosure and states “I believe that the claims provide for a number of technical advantages over conventional systems and methods for processing payments.”  Applicant contends that the claims improve data security since a merchant server does not have possession of the user’s payment account number. However, this remains unpersuasive as payment systems may commonly utilize proxy identifiers or transient (temporary) identifiers to obfuscate a true account number or other personally identifiable information. Another alternative is the utilization of single-use virtual account numbers that hide an underlying account number. In the case of the prior art reference, Barker, it utilizes a [Claim 1] "unique identifier linking the at least one application and the at least one preliminary transaction." So a lack of “possession of the user’s payment account number” when conducting a payment transaction is well-understood, routine, and conventional – see MPEP 2106.05(d)   

The inventor further contends another advantage of said payment processing network is better equipped than a merchant to determine if a transaction is secure and is not fraudulent because, “A payment processing network can see authorizations and declines for the payment account number from other merchants, whereas a specific merchant does not have access to data of other merchants.” This is not persuasive because the decision not to share access to other authorizations and declines for a payment account number amongst all other merchants is a business decision, not a technological one.   

Response to Remarks
Applicant's arguments filed on July 15, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Applicant disagrees that the claims recite an abstract idea that is a "fundamental economic activity." Independent claim 20 recites an unconventional process involving an access device, a payment network, and merchant server, and a correlation ID.."
Examiner responds:
The claimed limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing   a checkout request for a transaction to a merchant or processing a transaction or transmitting payment information recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The Applicant states:
“2.    The claims are not abstract, since the claims as a whole provide for improved computer security, which has been held to be "non-abstract computer functionality."… Further, the recited steps provide a specific improvement to computer security, which the Federal Circuit has held to be a "non-abstract computer functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem….. C.      STEP 2A - PRONG 2, THE ALLEGED ABSTRACT IDEA IS CLEARLY  INTEGRATED INTO A PRACTICAL APPLICATION - THE CLAIMS  IMPROVE DATA SECURITY, AT LEAST BECAUSE A PAYMENT TRANSACTION CAN BE CONDUCTED WITHOUT ALLOWING AN UNTRUSTED OR UNSECURE MERCHANT TO OBTAIN A USER'S PAYMENT INFORMATION …. D.    STEP 2B - EVEN IF THE CLAIMS ARE DIRECTED TO A JUDICIAL  EXCEPTION, THE CLAIMS RECITE "SIGNIFICANTLY MORE" "
Examiner responds:
The Applicant’s invention does not improve security because it describes elements that are a well-understood, routine, and conventional computer functions.
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Also, the prior art describes all elements of the claimed invention.  
Thus, every claimed step is a well-understood, routine, and conventional computer function.  There is no improvement to the functioning of the computer itself.  The claims clearly 
A judicial exception is not integrated into a practical application. Any supposed additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0012] ‘server’ can refer to a computing system of one or more computers and network inputs and/or outputs that act as portals for a local network to a larger (wider) network, such as the Internet...[0030]  A server may be any computer device that is connected to the communication channels” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  
Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lawrence (“SYSTEMS, METHODS, APPARATUS, AND SCHEMA FOR STORING, MANAGING AND RETRIEVING INFORMATION”,   U.S. Patent Number: 8762191 B2) proposes an amount of risk associated with a transaction may be determined by transforming collected information 
Ginter (“SYSTEMS AND METHODS FOR SECURE TRANSACTION MANAGEMENT AND ELECTRONIC RIGHTS PROTECTION”, U.S. Patent Number:   8533851 B2) teaches methods for electronic commerce including secure transaction management and electronic rights protection. ….Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697